DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 19-20, 22-28 and 35-36 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6-7, 19, 20, 24-25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.720 v1.1.0 (2015-10), (3rd Generation Partnership Project: Technical Specification Group Services and System Aspects, 3GPP hereinafter)  in view of Huang  (US 20150319748 A1) and Yang et. al. (US 20110216740 A1, Yang hereinafter). 

3GPP discloses the following:

With respect to independent claims:

Regarding claim 1, A method for wireless communication (e.g. Fig. 4.1-1 showing “Architectural Reference Model” for Cellular IoT (Internet of Things), which Cellular IoT comprises “Internet of Things using 3GPP technology” [3.1]), comprising:
receiving, by a first network equipment (e.g. Fig. 6.6.1.5.5-1, “eNB-m” is considered as the first network equipment), a first request message (e.g. Fig. 6.6.1.5.5-1, Step 3: “The UE send a NAS context request” which request message is considered as the first request message) sent by a terminal equipment (e.g. Fig. 6.6.1.5.5-1, “UE” is considered as the terminal equipment) in a first time period (e.g. Fig. 6.6.1.5.5-1, time period associated with Step 0. “RRC-CONNECTED timer is running” and Step 10. “RRC Connected Timer elapses”), the first request message being configured to request the first network equipment to set up or resume a radio bearer (e.g. aforesaid NAS context request is associated with setting up a data radio bearer or DRB) for the terminal equipment;
acquiring (discussed below), by the first network equipment, context information of the terminal equipment according to the first request message, wherein the first request message is configured to directly trigger the first network device to acquire the context information of the terminal equipment (e.g.  Fig. 6.6.1.5.5-1, Steps 4-6. “The UE context is populated in the eNB-m“ Page 38, which populating UE context is associated with acquiring the context information. Note that steps 4 and 5 follow step 3, and thus the first request message of step 3 directly triggers the first network device to acquire the context information of the terminal equipment which acquiring is done in step 5); and
setting up or resuming, by the first network equipment, the radio bearer for the terminal equipment according to the context information of the terminal equipment (e.g. Fig. 6.6.1.5.5-1, Step 7 or equivalently “RRC-m Context Setup (DRB confirmed, UL grant)”);
wherein acquiring, by the first network equipment, the context information of the terminal equipment according to the first request message comprises:
sending, by the first network equipment (e.g. aforesaid eNB-m), a second request message (e.g. Fig. 6.6.1.5.5-1, Step 4: ”S1-AP-m (NAS Context Request)” is considered as the second request message) to MME-m according to the first request message (e.g. Fig. 6.6.1.5.5-1 showing Step 4 following Step 3), the second request message being configured to request the MME-m to send the context information of the terminal equipment to the first network equipment; and
receiving, by the first network equipment, the context information of the terminal equipment from the MME-m (e.g. Fig. 6.6.1.5.5-1, Step 5: ”S1-AP-m (Initial Context setup)” is sent from MME-m to the eNB-m).

It is noted that while disclosing MME-m, 3GPP is silent about the context information of the terminal equipment is stored in a management equipment, the context information of the terminal equipment is sent to the management equipment by a second network equipment, and the second network equipment is a last network equipment generating or updating the context information of the terminal equipment before the first time period, and wherein the management equipment is not a Mobility Management Entity (MME), which however had been known in the art before the effective filing date of the claimed invention as shown by HUANG in a disclosure “Radio resource management method, device and system” (Title), wherein “A first network element is a working eNB of a terminal or an independent context manager, wherein the working eNB is a configured eNB directly communicating with the terminal, and the independent context manager is connected with at least one configured eNB, and is configured to manage context information of the terminal“ [0078], which first network element is considered as the management equipment and the working eNB is considered as the second network equipment. Note that as known to one of ordinary skill in the art, the context manager must be receiving the context of the terminal from the working eNB, which working eNB is the last network equipment generating the context information before the first time period since the handover is done from the second network equipment to the first network equipment discussed below. Furthermore, “In the embodiment of the disclosure, an original serial mobile process of the terminal moving between eNBs is converted into two relatively independent parallel management processes of configured eNB management and working eNB management” [0082]. Moreover, ”the first network element determines the configured eNB, and sends the context information to the configured eNB” [0037], which configured eNB is considered as the first network equipment. Thus the first network equipment receives the context information of the terminal from the management equipment, which management equipment must have stored the context information before it can send it to the first network equipment. In addition, “FIG. 11 a is a first network topology diagram of a context manager according to an embodiment of the disclosure, and as shown in FIG. 11a, a context manager 1102 may be a component, and is located on an eNB 2. When serving as a component in the eNB, the context manager may communicate with the eNB by virtue of an inter-eNB interface …….FIG. 11b is a second network topology diagram of a context manager according to an embodiment of the disclosure, and as shown in FIG. 11b, a context manager is an independent network element. When serving as an independent network element, the context manager is connected with each eNB through an interface“ [0127]- [0128]. 
Therefore, it would have been obvious to modify the MME-m of 3GPP with the context manager of Huang so that “problems of serial Handover (HO) in a related technology are solved, and an effect of increasing an HO success rate is achieved” Abstract.
It is noted further that while disclosing the management equipment, 3GPP in view of Huang is silent about sending, by the first network equipment, a second request message  to the management equipment according to the first request message, the second request message being configured to request the management equipment to send the context information of the terminal equipment to the first network equipment; and receiving, by the first network equipment, the context information of the terminal equipment from the management equipment, which however had been known in the art before the effective filing date of the claimed invention as shown by Yang in a disclosure “Handover between legacy and Non-Legacy WiMAX networks” wherein “the target base station 105 sends a context request (Context-Req) to a gateway 126 in the ASN network 124. The contest request identifies the mobile station 102 via the MSID or CRID. The gateway 126 then responds to the target base station 105 (Context-Rsp) with an authentication key corresponding to the mobile station 102” [0023]. Note that the target base station is considered as the first network equipment, the context request is considered as the second message and gateway is considered as the management equipment
Therefore, it would have been obvious to modify the management equipment of 3GPP in view of Huang with the gateway of Yang so that “semi-optimized handoff between base stations, when not all devices support the most optimized handoff procedure” [0010] can be provided.

(Examiner’s Note: Note that in addition to the above references, the US 20140128019 A1 also discloses the above wherein the HSS server is considered as the management equipment. For example, “HSS server 145 may transmit the context information to a particular base station 115 to which user device 110 is being handed off and/or to a gateway device (e.g., SGW 120, HSGW 125, ePDG 130, etc.) via which the particular base station 115 communicates” [0024]).

Regarding claim 19, A device (e.g. Fig. 6.6.1.5.5-1, “eNB-m”) for wireless communication (e.g. Fig. 4.1-1 showing “Architectural Reference Model” for Cellular IoT (Internet of Things), which Cellular IoT comprises “Internet of Things using 3GPP technology” Section 3.1), comprising:
a communication unit, configured to receive (e.g. Note that a base station must have a communication unit to send and receive) a first request message sent by a terminal equipment in a first time period, the first request message being configured to request the device to set up or resume a radio bearer for the terminal equipment;
an acquisition unit (e.g. Note that a base station must have an acquisition unit to acquire), configured to acquire context information of the terminal equipment according to the first request message, wherein the first request message is configured to directly trigger the first network device to acquire the context information of the terminal equipment and the context information of the terminal equipment is stored in a management equipment, the context information of the terminal equipment is sent to the management equipment by a second network equipment, and the second network equipment is a last network equipment generating or updating the context information of the terminal equipment before the first time period; and
a processing unit (e.g. Note that a base station must have a processor to process radio bearer), configured to set up or resume the radio bearer for the terminal equipment according to the context information of the terminal equipment;
wherein the acquisition unit is specifically configured to
control the communication unit to send a second request message to the management equipment according to the first request message, the second request message being configured to request the management equipment to send the context information of the terminal equipment to the device, and
control the communication unit to receive the context information of the terminal equipment from the management equipment, and
wherein
the management equipment is not a Mobility Management Entity (MME) (e.g. Note that this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 35, A device (e.g. Fig. 6.6.1.5.5-1, “UE”) for wireless communication (e.g. Fig. 4.1-1 showing “Architectural Reference Model” for Cellular IoT (Internet of Things), which Cellular IoT comprises “Internet of Things using 3GPP technology” Section 3.1), comprising:
a sending unit (e.g. Note that a UE must have a sending unit to send messages), configured to send a first request message to a first network equipment (e.g. Fig. 6.6.1.5.5-1, “eNB-m” is considered as the first network equipment)  in a first time period, the first request message being configured to request the first network equipment to set up or resume a radio bearer for the device, to enable the first network equipment to send a second request message to a management equipment to acquire context information of the device according to the first request message, 
wherein the first request message being configured to directly trigger the first network device to acquire the context information of the terminal equipment, the second request message being configured to request the management equipment to send the context information of the terminal equipment to the first network equipment the context information of the device is stored in the management equipment, the context information of the device is sent to the management equipment by a second network equipment, and the second network equipment is a last network equipment generating or updating the context information of the device before the first time period,
wherein
the management equipment is not a Mobility Management Entity (MME) (e.g. Note that this claim is similar to claim 19 except that it is associated with a terminal equipment whereas claim 19 is associated with a base station and since a message transmitted from the terminal equipment is received by the base station, the same reasoning as applied to claim 19 applies here as well).

3GPP in view of Huang and Yang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to 3GPP):

With respect to dependent claims:

Regarding claim 6, The method according to claim 1, before receiving, by the first network equipment, the context information of the terminal equipment from the management equipment further comprising:
receiving, by the first network equipment second indication information sent by the management equipment (e.g. “When there are multiple cells pre-configured under the configured eNB, indication information should contain specific IDs of the cells to indicate the terminal to communicate with the specific cells under the working eNB” [0185]), the second indication information being configured to indicate the second network equipment (e.g. Note that there are multiple options in the claim and only this option is considered here); and 
determining, by the first network equipment, that the second network equipment is different from the first network equipment according to the second indication information (e.g. aforesaid specific cell ID is associated with determining that the second network equipment is different from the first network equipment).

Regarding claim 7, The method according to claim 1, further comprising: 
generating or updating, by the first network equipment, the context information of the terminal equipment in a second time period, the second time period being ahead of the first time period (e.g. Fig. 6.5.1.4-1 showing state transition from RRC-suspended to RRC-Connected with RRC Resume, wherein the second time period is associated with RRC-suspended state and is ahead of the RRC-Connected state); and
storing, by the first network equipment, the context information of the terminal equipment (e.g. “eNB stores the S1AP association and the related UE contexts” 6.5.1.2).
Regarding claim 20, The device according to claim 19, wherein the first request message is a Radio Resource Control (RRC) connection resume request (e.g. “a UE in enhanced ECM-CONNECTED re-establishes RRC connection as soon as it selects a new cell after radio link failure” [6.6.1.5.5], which RRC connection reestablishing must be done with a request message as known to one of ordinary skill in the art).                                         
Regarding claim 24, The device according to claim 19, wherein the communication unit is further configured to receive second indication information sent by the management equipment, the second indication information being configured to indicate the second network equipment; and
the acquisition unit is further configured to determine that the second network equipment is different from the device according to the second indication information (e.g. Note that this claim is similar to claim 6 except that it is an Apparatus claim and thus the same reasoning as applied to claim 6 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 25, The device according to claim 19, wherein the processing unit is further configured to generate or update the context information of the terminal equipment in a second time period, the second time period being ahead of the first time period; and
the device further comprises:
a storage unit, configured to store the context information of the terminal equipment (e.g. Note that this claim is similar to claim 7 except that it is an Apparatus claim and thus the same reasoning as applied to claim 7 applies here as well).

Claims 4  and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Huang and Yang as applied to claims 1 and 19 above, and further in view of Liang et. al. (US 20150289304 A1, Liang hereinafter) and Huang (US 20120077509 A1, Huang2 hereinafter). 

3GPP in view of Huang and Yang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to 3GPP):

Regarding claim 4, The method according to claim 1, wherein the context information of the terminal equipment is stored in the management equipment, each of the equipment IDs is configured to uniquely indicate one terminal equipment (e.g. aforesaid UEID), and
sending, by the first network equipment (e.g. aforesaid eNB-m), the second request message to the management equipment (e.g. Huang: aforesaid context manager) according to the first request message comprises:
sending, by the first network equipment, the second request message to the management equipment according to the first request message.

It is noted that while disclosing management equipment, 3GPP in view of Huang is silent about a mapping relationship between equipment Identifiers (IDs) of terminal equipment and the context information of the terminal equipment, which however had been known in the art before the effective filing date of the claimed invention as shown by Liang in a disclosure “METHOD,SYSTEM AND DEVICE FOR SWITCHING COMMUNICATION PATHS” (Title), where  “the eNodeB receives a verification request from the UE, wherein the verification request carries an identifier of the UE; and the eNodeB associates contexts of the two pieces of UE according to their context information stored in the eNodeB locally, and verifies them according to the associated contexts” [0139], which eNodeB is considered as the management equipment.
Therefore it is obvious to combine the functionality of the management equipment of 3GPP in view of Huang with the storing of the mapping relationship between the equipment identifiers of the terminal equipment and the context information in the eNodeB of Liang so that “For the problem that the continuity of a data service cannot be guaranteed during path switching ….., the disclosure provides a method, a system and a device for switching a communication path, in order to at least solve the problem” [0014].
It is noted further that while disclosing second request message, 3GPP is silent about the second request message comprising the equipment ID of the terminal equipment, which however had been known in the art before the effective filing date of the claimed invention as shown by Huang2 in a disclosure “SERVICE RECOVERY METHOD, APPARATUS, AND SYSTEM FOR A WIRELESS COMMUNICATION NETWORK” (Title), wherein “The new eNB sends an X2 interface message to a source eNB or an S1 interface message to a core network MME to request UE context, where the message carries the UE identifier, such as the S-TMSI and the IMSI” [0102]. Note that the “new eNB” is considered as the eNB-m, the X2 interface message to a source eNB is considered as the second request message.
Therefore it is obvious to combine the second request message of 3GPP with the second request message comprising the equipment ID of the terminal of Huang2 so that “a process of establishing a connection between the access network device serving a new cell and the core network device during reselection of a UE to the new cell for service recovery when a cell cannot work properly in the case of an emergent fault, thereby ensuring service continuity of the UE in the active state” [0011] can be provided.

3GPP in view of Huang, Yang, Liang and Huang2 discloses the following (e.g. Note: unless mentioned otherwise references made below draw to 3GPP):

Regarding claim 22, The device according to claim 19, wherein a mapping relationship between equipment Identifiers (IDs) of terminal equipment and the context information of the terminal equipment is stored in the management equipment, wherein each, of the equipment IDs is configured to uniquely indicate one terminal equipment, and
the acquisition unit is specifically configured to control the communication unit to send the second request message comprising the equipment ID of the terminal equipment to the management equipment according to the first request message (e.g. Note that this claim is similar to claim 4 except that it is an Apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).

Claims 5, 23, 26, 27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Huang and Yang as applied to claims 1, 19 and 35 above, and further in view of Li et. al. (US 2014/0023045 A1, Li hereinafter).

3GPP in view of Huang and Yang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to 3GPP):

Regarding claim 5, The method according to claim 1, before sending, by the first network equipment, the second request message to the management equipment according to the first request message, further comprising:
receiving, by the first network equipment, first indication information sent by the terminal equipment (e.g. aforesaid “NAS Context Request” is associated with first indication information),  the first Indication information, being configured to indicate a context (e.g. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).
It is noted that while disclosing first indication information, 3GPP is silent about the first Indication information, being configured to indicate a first cell, wherein the first cell is a cell used for last data transmission of the terminal equipment before the first time period and determining, by the first network equipment, that the first cell is not a cell administered by the first network equipment according to the first indication information, which however had been known in the art before the effective filing date of the claimed invention as shown by Li in a disclosure “ENHANCEMENT TO MULTIPLE HANDOVER PREPARATION” (Title), wherein “As illustrated in FIG. 1, each of the base stations 1100, 1200, 1300 controls several cells. In the communication scenario as illustrated in FIG. 1, user equipment 1010 is currently communicating via a communication link with cell s (source cell) of (source) base station 1100. User equipment 1010 is surrounded by several neighbouring cells which are handover candidates for possible handover situations. User equipment 1010 receives setup information relating to measurement procedures according to area restriction information from base station 1100 controlling the source cell s to which the user equipment 1010 is currently connected. When the user equipment 1010 moves away from source cell s the user equipment 1100 is triggered to send a measurement report in accordance with the setup information comprising rules set by, for example, system information, specification etc. to base station 1100. The user equipment 1010 may also be triggered to send a measurement report to the base station 1100 in other scenarios, such as change of channel conditions due to other reasons than the movement of the UE 1010. Based on the measurement report received from user equipment 1010, source base station 1100 makes a decision whether or not to handover the user equipment 1010 to another cell, which may be another cell under control of base station 1100 or a cell under control of another base station such as base stations 1200 and/or 1300. If source base station 1100 decides to handover the user equipment 1010, it determines a target cell to which the communication link currently established between source cell s and UE shall be handed over [0013] - [0015]. Note that the measurement report sent by the UE is associated with the indication information configured to indicate a first cell. Note further that there are multiple options in the claim and only the above listed option is considered here.
Therefore it is obvious to modify the first indication information 3GPP with that of Li so that “an improved handover procedure with increased quality of service and quality of user experience due to, for example, reducing the occurrence of call drops” [0021] can be provided.

3GPP in view of Huang, Yang and Li discloses the following (e.g. Note: unless mentioned otherwise references made below draw to 3GPP):

Regarding claim 23, The device according to claim 19, wherein the communication unit is further configured to receive first indication information sent by the terminal equipment, the first indication information being configured to indicate a first cell, wherein the first cell is a cell used for last data transmission of the terminal equipment before the first time period;
the acquisition unit is further configured to determine that the first cell is not a cell administered by the device according to the first indication information (e.g. Note that this claim is similar to claim 5 except that it is an Apparatus claim and thus the same reasoning as applied to claim 5 applies here as well. Note further that there are multiple options in the claim and only the above listed option is considered here). 
Regarding claim 36, The device according to claim 35, wherein the sending unit is further configured to send first indication information to the first network equipment, the first indication information being configured to indicate a first cell, wherein the first cell is a cell used for last data transmission of the terminal equipment before the first time period (e.g. Note that this claim is similar to claim 5 except that it is associated with a terminal equipment whereas claim 5 is associated with a base station and since information transmitted from the terminal equipment is received by the base station, the same reasoning as applied to claim 5 applies here as well. Note further that there are multiple options in the claim and only the above listed option is considered here).
Regarding claim 26, The device according to claim 25, wherein the communication unit is further configured to receive a first indication information sent by the terminal equipment (e.g. aforesaid “NAS context request” is associated with first indication information), the first indication information being configured to indicate a first cell, wherein the first cell is the cell used for last data transmission of the terminal equipment before the first time period (e.g. Li: aforesaid measurement report sent by UE 1010 to indicate the cell s of base station 1100), and
the acquisition unit is specifically configured to, in responsive to determining that the first cell is a cell administered by the device according to the first indication information (e.g. Li: aforesaid based on the measurement report received from user equipment 1010, source base station 1100 makes a decision whether or not to handover the user equipment 1010 to another cell, which may be another cell under control of base station 1100), acquire the context information of the terminal equipment from the storage unit (e.g. aforesaid “eNB stores the S1AP association and the related UE contexts”. Note that there are multiple options in the claim and only the above listed option is considered here).

Regarding claim 27, The device according to claim 25, wherein 
the communication unit is further configured to receive the second indication information sent by the management equipment, the second indication information being configured to indicate the second network equipment, and
the acquisition unit is specifically configured to, in responsive to determining that the second network equipment is the same as the device according to the second indication information, acquire the context information of the terminal equipment from the storage unit (e.g. Note that this claim is similar to claim 9 except that it is an Apparatus claim and thus the same reasoning as applied to claim 9 applies here as well. Note further that there are multiple options in the claim and only the above listed option is considered here).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, in view of Huang and Yang as applied to claim 19 above, and further in view of Griot et. al. (US 2016/0286524 A1, Griot hereinafter) and Xu et. al. (US 20140179325 A1, Xu hereinafter).
3GPP in view of Huang and Yang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to 3GPP):

Regarding claim 28, The device according to claim 19, wherein 
the communication unit is further configured to send S1-AP UE Ctxt Deactivate to the management equipment (e.g. Fig. 6.5.1.2-1).

It is noted that while disclosing processing unit, 3GPP is silent about the processing unit is further configured to update the context information of the terminal equipment in a third time period, the third time period being after the first time period, which however had been known in the art before the effective filing date of the claimed invention as shown by Griot in a disclosure “LOW COST PAGING” (Title), wherein as shown in Fig. 3, “At step 355, UE 115-b may establish an RRC connection with base station 105-b after successfully receiving a paging request sent from base station 105-b. At step 360, base station 105-b may send the updated context information (e.g., device ID, UE-capabilities, CE level, dynamic CE indication, etc.)” [0087-[0088], which paging request is associated with a third time period during an idle mode and after the establishment of an RRC connection during the first time period. 
Therefore it is obvious to modify the processing unit of 3GPP with that of Griot so that “wireless communication system 100 may utilize coverage enhancement (CE) techniques to improve the quality of a communications link 125 for UEs 115 located at a cell edge, operating with low power transceivers, or experiencing high interference or path loss” [0057].
It is noted further that while disclosing processing unit, 3GPP is silent about and the communication unit is further configured to send the updated context information of the terminal equipment to the management equipment, which however had been known in the art before the effective filing date of the claimed invention as shown by Xu in a disclosure “METHOD AND SYSTEM FOR SUPPORTING FAST RECOVERY OF USER EQUIPMENT” (Title), wherein “the method further includes : transmitting, by the serving base station, updated UE context to the one or more base stations in the small cell cluster of the serving base station, saving, by the one or more base stations, the updated UE context when the UE context needs to be updated” [0010], which one or more base stations are associated with the management equipment.
Therefore it is obvious to modify the processing unit of 3GPP with that of Xu so that “When a UE moves in a small cell scenario, the UE can be recovered quickly in the case of a failure, so as to avoid the UE returns to an idle mode, avoid data loss, guarantee service continuity, and improve UE experience” [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411 

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411